STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                         NO.    2021     KW   1429

VERSUS


TRAVEYON         BLACKLEDGE                                                        JANUARY        31,   2022




In    Re:          Traveyon           Blackledge,                    for
                                                           applying       supervisory writs,

                   17th     Judicial          District      Court,  Parish of Lafourche, No.
                   528, 715.




BEFORE:            McDONALD,          THERIOT,       AND    WOLFE,    JJ.


        WRIT       DENIED.            Ramos     v.   Louisiana,               U. S. ,             140     S. Ct.
1390,        206    L. Ed. 2d         583 (   2020)        does    not                                         to
                                                                         apply      retroactively
relator          whose     convictions           and    sentences        were      final     at     the    time
the     decision          was    rendered.           See    also     State    v.                 2021- 00572
                                                                                    Kelly,
 La.        9/ 27/ 21),         324    So. 3d    79 (      per     curiam).
                                                                                    Accordingly,            the
district           court      did                     by
                                       not    err
                                                             dismissing       the        application        for
postconviction             relief.



                                                        JM
                                                        MRT
                                                        EW




OURT     OF APPEAL,             FIRST    CIRCUIT




        DEPUTY         LERK     OF    COURT
                 FOR     THE COURT